In re: Georgette Hundley and Diana Hundley applying for writ of certiorari and stay order.
Writ granted. See order.
The petition of relators in the above numbered and entitled cause having been duly considered,
The Juvenile Court in and for the Parish of Jefferson Davis is ordered to hold a bail hearing within twenty-four (24) hours and fix bail in accordance with Code of Criminal Procedure Article 317. See State v. Franklin, 202 La. 439, 12 So.2d 211, and In Re: Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1966).